Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Devon Ray Davis, Appellant                             Appeal from the 196th District Court of
                                                        Hunt County, Texas (Tr. Ct. No. 22886).
 No. 06-15-00032-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the assessment of
$2,337.00 in attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Devon Ray Davis, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 4, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk